Name: 73/153/EEC: Commission Decision of 23 May 1973 authorizing the Member States to allow the marketing of reproductive material of certain forest species subjected to reduced requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-06-28

 Avis juridique important|31973D015373/153/EEC: Commission Decision of 23 May 1973 authorizing the Member States to allow the marketing of reproductive material of certain forest species subjected to reduced requirements Official Journal L 172 , 28/06/1973 P. 0022 - 0028+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1973 , P . 14 . ( 3 ) OJ NO L 73 , 27 . 3 . 1973 , P . 5 . COMMISSION DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO ALLOW THE MARKETING OF REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SUBJECTED TO REDUCED REQUIREMENTS ( 73/153/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 CONCERNING THE MARKETING OF FOREST REPRODUCTIVE MATERIAL ( 1 ) , AS LAST AMENDED BY THE ACT ( 2 ) ANNEXED TO THE TREATY ( 3 ) ON THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED AT BRUSSELS ON 22 JANUARY 1972 , AND , IN PARTICULAR , ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE REQUESTS MADE BY THE NINE MEMBER STATES ; WHEREAS THERE EXISTS IN ALL THE MEMBER STATES A SHORTAGE IN THE PRODUCTION OF REPRODUCTIVE MATERIAL OF THE SPECIES GIVEN IN THE ANNEX AND THE PRODUCTION DOES NOT ALLOW THE REQUIREMENTS IN THESE COUNTRIES FOR REPRODUCTIVE MATERIAL OF THE AFORESAID SPECIES TO BE MET ; WHEREAS THIRD COUNTRIES , ALSO , ARE UNABLE TO SUPPLY IN SUFFICIENT QUANTITIES REPRODUCTIVE MATERIAL OF THE CONCERNED SPECIES WHICH GIVES THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND WHICH CONFORMS TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS IT IS CONSEQUENTLY APPROPRIATE TO AUTHORIZE THE MEMBER STATES TO ALLOW THE MARKETING OF REPRODUCTIVE MATERIAL OF THE SPECIES IN QUESTION SUBJECTED TO REDUCED REQUIREMENTS FOR A LIMITED PERIOD ; WHEREAS , FOR GENETIC REASONS , THE SEED MUST BE COLLECTED SO FAR AS POSSIBLE FROM THE PLACES OF ORIGIN IN THE AREAS OF THE SPECIES IN QUESTION AND , TO ENSURE THE IDENTITY OF THE SEED , IT IS NECESSARY THAT GUARANTEES ARE GIVEN WHICH ARE AS STRICT AS POSSIBLE ; WHEREAS , IT IS , MOREOVER , APPROPRIATE TO AUTHORIZE EACH OF THE NINE MEMBER STATES TO ALLOW THE MARKETING IN THEIR TERRITORY OF SEED SUBJECTED TO REDUCED REQUIREMENTS , AND ALSO THAT THE PLANTS PRODUCED FROM IT BE AUTHORIZED FOR MARKETING IN OTHER MEMBER STATES BY VIRTUE OF THIS DECISION ; THAT SUCH A MEASURE IS INTENDED TO ALLOW INTRA-COMMUNITY EXCHANGE OF THE REPRODUCTIVE MATERIAL CONCERNED AND TO SATISFY MORE CORRECTLY THE RESPECTIVE NEEDS OF THE INTERESTED MEMBER STATES ; WHEREAS THE MEASURES PROVIDED IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE PERMANENT COMMITTEE FOR AGRICULTURAL , HORTICULTURAL AND FORESTRY SEEDS AND PLANTS ; HAS MADE THIS DECISION : ARTICLE 1 1 . MEMBER STATES ARE AUTHORIZED TO ALLOW THE MARKETING IN THEIR TERRITORY OF SEED SUBJECTED TO THE REDUCED REQUIREMENTS PRESCRIBED IN THE ANNEX AND ON CONDITION THAT THE PROOF MENTIONED IN ARTICLE 2 IS GIVEN SO FAR AS THE LOCATION OF THE SEED SOURCE AND THE ALTITUDE AT WHICH THE SEEDS WERE COLLECTED IS CONCERNED . 2 . MEMBER STATES ARE EQUALLY AUTHORIZED TO ALLOW THE MARKETING IN THEIR TERRITORY OF SEED WHICH HAS BEEN ACCEPTED FOR MARKETING IN THE OTHER MEMBER STATES BY VIRTUE OF THIS DECISION . 3 . MEMBER STATES ARE EQUALLY AUTHORIZED TO ALLOW THE MARKETING IN THEIR TERRITORY OF PLANTS RAISED FROM THE ABOVEMENTIONED SEED . ARTICLE 2 1 . THE PROOF PRESCRIBED IN ARTICLE 1 ( 1 ) IS CONSIDERED TO BE PROVIDED IN THE CASE OF SEED OF THE CATEGORY " SOURCE-IDENTIFIED REPRODUCTIVE MATERIAL " OF THE OECD SCHEME FOR THE CONTROL OF FOREST REPRODUCTIVE MATERIAL MOVING IN INTERNATIONAL TRADE , DATED 30 MAY 1967 . 2 . IF THE OECD SCHEME MENTIONED IN PARAGRAPH 1 IS NOT APPLIED TO THE LOCATION OF THE SEED SOURCE , OTHER OFFICIAL EVIDENCE IS ADMISSIBLE . 3 . WHEN OFFICIAL EVIDENCE CANNOT BE PROVIDED FOR THE SPECIES LARIX LEPTOLEPIS , PICEA SITCHENSIS , PINUS STROBUS AND PSEUDOTSUGA TAXIFOLIA , MEMBER STATES MAY ACCEPT OTHER NON-OFFICIAL EVIDENCE . ARTICLE 3 THE AUTHORIZATIONS PROVIDED FOR IN ARTICLE 1 ( 1 ) AND ( 2 ) EXPIRE ON 31 DECEMBER 1980 . ARTICLE 4 MEMBER STATES SHALL REPORT TO THE COMMISSION BEFORE 31 JANUARY OF EACH YEAR THE QUANTITIES OF SEED SUBJECTED TO THE REDUCED REQUIREMENTS WHICH WERE MARKETED IN THEIR TERRITORY DURING THE PRECEDING YEAR IN ACCORDANCE WITH THIS DECISION . THE COMMISSION WILL INFORM OTHER MEMBER STATES OF THEM . ARTICLE 5 THIS DECISION IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 23 MAY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEX : SEE OJ NO L 172 OF 28 . 6 . 1973 .